UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 1, 2015 MAJESCO ENTERTAINMENT COMPANY (Exact name of registrant as specified in its charter) Delaware 000-51128 06-1529524 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 404I-T Hadley Road S. Plainfield, New Jersey 07080 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (732)225-8910 160 Raritan Center Parkway Edison, New Jersy 08837 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 1, 2015, Stephen Wilson resigned as a member of the board of directors of the Company, effective immediately.Mr. Wilson’s resignation was not due to a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAJESCO ENTERTAINMENT COMPANY Dated: February 2, 2015 /s/ Jesse Sutton Jesse Sutton Chief Executive Officer
